FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Application Data Sheet
In the Application Data Sheet (ADS) (i.e., form PTO/AIA /14) filed November 21, 2019 is defective for the following reasons:
First, the “Applicant Information” section on page 5 of the ADS is not filled out.  Reissue Applicant MUST identify who the application of the instant reissue application is.
Second, the “Assignee Information including Non-Applicant Assignee Information” section on page 6 of the ADS is not filled out.  It is noted that a “STATEMENT UNDER 37 CFR 3.73(c)” (i.e., form PTO/AIA /96) of a patent Assignee was filed on April 22, 2021.  Accordingly, there appears to be an assignee, but the ADS of record only identifies the inventor, Kenneth Crocket, in which case, Reissue Applicant MUST fill out the “Assignee Information . . .” section.
A new and/or corrected ADS indicating the current assignee is required.

Consent of Assignee
The Consent of Assignee (i.e., form PTO/AIA /53), filed July 30, 2020, is defective.
As indicated in the bottom box of the form, the “[t]yped or printed name and the title of person signing for assignee (if assigned)” must be set forth.  In this instance, the person signing, Vadim Korovchenko, needs to identify his title (e.g., “an individual”), as it relates to the assignee.

Claim Rejections - 35 USC § 251
The “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” (i.e., form PTO/AIA /06) filed April 22, 2021 is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414:
The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

Emphases added.
Reissue Applicant’s error statement indicates that:
The patent disclosed apparel for monitoring optimal body temperature in a wearer of the apparel (Col. 1, lines 50-51). The original patented claim 1 recites exercise apparel for monitoring optimal body shell temperature in a wearer of the apparel, in light of the specification. Applicant believes that exercise apparel is not necessary to patentability.

The error statement fails to identify how it renders the original patent wholly or partly inoperative or invalid, such as, for instance, saying that “claim 1 is unduly narrow” since it appears that Reissue Applicant is attempting to indicate that claim 1 claimed less than Reissue Applicants had a right to claim.
In other words, it appears that Reissue Applicant’s error statement indicates claiming less than they had a right to claim, but this must be unequivocally stated.
In addition, the error statement above mentions that “exercise apparel is not necessary to patentability,” but the word “apparel” still appears in the claims. It appears that the word “exercise” alone is not needed for patentability.
Also, the “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” (i.e., form PTO/AIA /06) filed April 22, 2021 is defective for the following reason.  If Reissue Applicant is prosecuting a broadening reissue application, they can only use an assignee declaration if they can check the box on the top of the second page which indicates that “[t]he application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.”  Here, Reissue Applicant cannot check that box because the REISSUE APPLICATION DECLARATION BY THE INVENTOR” (i.e., form PTO/AIA /05) must be filed instead of a “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” (i.e., form PTO/AIA /06).
Lastly, upon filing a new declaration, please take care to use a large enough/clear enough font, such that the final transmitted copy to the Patent Office is legible. The error statement of the current declaration copy is barely legible. See below:

    PNG
    media_image1.png
    147
    813
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 251
Claims 34-52 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 4/22/2021, with respect to the rejections under 35 USC 112 and 103 have been fully considered and are persuasive.  The rejections of 34-39, 42-48, 51 and 52, under 35 USC 112,103, have been withdrawn. 
With respect to Patent Owner’s arguments/comments regarding the rejection of claims 34-52 over 35 USC 251, the newly filed declaration is defective for the reasons above.
As the first declaration, filed 11/21/2019, was by the inventor, and the current declaration was filed, improperly, by the Assignee, the rejection under 35 USC 251 is for new reasons different than that of the inventor filed declaration.

Conclusion
Claims 34-52 are REJECTED.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,820,5151 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:  /SC/ and /GAS/